Citation Nr: 1733989	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to May 2000. He received a bad conduct discharge for his period of service from May 1997 to May 2000. It has been held that this period is a bar to Department of Veterans' Affairs (VA) benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the VA Regional Office (RO) in Louisville, Kentucky which denied entitlement to service connection for a left ear hearing loss, a bilateral knee disorder, and sinusitis. Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina. This claim was remanded by the Board in February 2016 for additional development.

In February 2011, the RO in Columbia, South Carolina issued an administrative decision finding that the Veteran was discharged under dishonorable conditions for the period of service from May 3, 1997 to May 9, 2000 but that the provisions for a conditional discharge had been met for the periods of service from June 2, 1980 to May 2, 1997. In the Board's February 2016 remand, the Board remanded the issue of whether the character of the appellant's discharge from military service for the period from May 3, 1997 to May 9, 2000, constitutes a bar to VA benefits pursuant to that period of service for issuance of a Statement of the Case (SOC). In August 2016 the RO issued a SOC. The Veteran has not appealed this decision, and it is not before the Board.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's left ear hearing loss is not etiologically related to any period of honorable military service.

2. The Veteran's bilateral knee disorder is not etiologically related to any period of honorable military service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for left ear hearing loss are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

2. The criteria to establish service connection for a bilateral knee disorder are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters in September and December 2010. 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159. VA has also satisfied the duty to assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left Ear Hearing Loss

The Veteran contends that he has left ear hearing loss that is related to his active military service. 

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of 
§ 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran asserts that his left ear hearing loss is due to his active military service.

The Veteran was diagnosed with bilateral hearing loss at his VA medical examination in September 2016. Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss and organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

A review of the available service personnel records, however, documents that the claimant's military occupational specialties were personnel admin chief, recruiter, and administrative clerk. There are no service personnel records to the contrary. As a recruiter and in various clerical positions, the evidence shows that there is a low probability that the appellant had significant in-service noise exposure.  

The earliest audiogram in July 1979 results were as follows: within normal limits from 500-1000 Hz, mild loss at 2000 Hz, within normal limits at 3000 Hz, mild loss at 4000 Hz, and within normal limits at 6000 Hz. The Veteran's last in-service audiogram in August 1999 showed that from 500-6000 Hz the Veteran's left ear hearing was within normal limits. While this audiogram was not taken during a period of honorable service, it does serve as a test of the Veteran's hearing shortly after the Veteran's honorable service and just after the presumptive Walker period was over. Therefore, this examination has high probative value.

The Veteran was afforded a VA audiology examination in September 2016 in connection with his claim. The examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of the Veteran's military service. In fact, the Veteran's hearing improved while in service.

Although the appellant reports problems with hearing and while he is competent to report those problems, he is not competent to report that any hearing loss is related to service. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection on a direct basis is denied as there is no evidence that the appellant suffered from hearing loss while on active duty, and there is no competent evidence linking hearing loss to service. Moreover, presumptive service connection is also denied as there is no evidence that hearing loss was compensably disabling within a year of the claimant's separation from active duty. Given these findings, particularly the lack of any competent evidence linking hearing loss to service, the claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Knee Disorder

The Veteran asserts that he has a bilateral knee disorder due to the cumulative wear and tear from PT runs. 

The Veteran's VA treatment records show that he has been diagnosed and treated for arthritis and knee pain. In April 2014, the Veteran reported right knee pain that had existed for six months. Because the Veteran has been diagnosed as having arthritis and arthritis is listed in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

The Veteran's service treatment records show that in December 1997, seven months after the Veteran's period of honorable service, the Veteran was examined and did not have any complaints of bilateral knee pain or injury. Although this examination was not taken during a period of honorable service, it does serve as a test of the Veteran's knees shortly after the Veteran's honorable service and just after the presumptive Walker period was over. Therefore, this examination has high probative value. There are no complaints of or treatment for the any knee conditions during a period of honorable service. During the Veteran's period of service subject to a bad conduct discharge, an April 1998 record shows that the Veteran was diagnosed with a right knee MCL strain. There is no evidence that shows that the Veteran were treated for or diagnosed with, a chronic knee condition during a period of honorable military service for VA purposes.

A VA examination for a bilateral knee disorder was not provided in this case. In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83  .

Here, the file contains no medical evidence suggesting that a current bilateral knee disability is attributable to an honorable period of service. Moreover, the Veteran's report of an in-service injury and continuous symptoms is not consistent with more credible medical records that fail to show treatment for a bilateral knee disorder during his honorable period of service. Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c), 3.326; McLendon, 20 Vet. App. 79, 81-82 (2006).

Although the appellant reports problems with his knees and while he is competent to report those problems, he is not competent to report that any knee disorder is related to service. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection on a direct basis is denied as there is no evidence that the appellant suffered from a bilateral knee disorder while on active duty during an honorable period of service, and there is no competent evidence linking a bilateral knee disorder to service. Moreover, presumptive service connection is also denied as there is no evidence that arthritis was compensably disabling within a year of the claimant's separation from active duty. Given these findings, particularly the lack of any competent evidence linking his bilateral knee disorder to an honorable period of service, the claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for left ear hearing loss is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran's VA treatment records show that he was treated for sinusitis in August 2014. The Veteran's service treatment records show that he was treated in February 1988 for a phlegmon on the right side of his nose. The Veteran reported in his VA treatment records that he had swollen sinuses since 1989 and used Afrin intermittently to treat them. A VA medical examination would assist in determining whether the Veteran's sinusitis is the result of his active military service. 







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Associate with the claims file relevant VA treatment records pertaining to care of any sinus disabilities. If the records cannot be obtained, notify the claimant and allow him an opportunity to respond.

2. Then, schedule the Veteran for a VA examination with a medical doctor to address the nature and likely etiology of the claimed sinusitis. The examiner should offer the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed sinusitis was incurred in service or is related to any incident of the Veteran's honorable service (June 1980 to May 1997)?

A complete rationale for each opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.

3. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


